Title: To Thomas Jefferson from John Cockle, 17 January 1809
From: Cockle, John
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     City of Jersey January 17 1809
                  
                  I had the Honor of addressing you yesterday Stating generally What had Occurred here, in violations of the Laws of our Country.   I learnt yesterday in N York, that notwithstanding a ship had been caught on Saturday night & her Sails taken from her, She on Sunday Night made another attempt in a violent Storm & before She could any Sails Cast She drifted on Shore & is now in possession of the Revenue. She is owned by an Englishman—I asking of you in mine of yesterday the appointment of Messenger I forgot to say that I Would produce to the Collector of New York the most respectable recommendations of my Character & ability & Conduct that or any other business which the government might please to honor me With.   I beg your pardon Sir for this additional intrusion but imperious necessity will I am sure appologise to your Eccellency
                  With Sentiments of perfect Consideration & respect, I have the Honor to be Sir your Ob & Hble Servt
                  
                     Jno Cockle 
                     
                  
                  
                     any communications you be made to Me at N York
                  
               